PER CURIAM.
This is an appeal from the denial of a writ of habeas corpus. There is no certificate of probable cause as required by 28 U.S.C.A. § 466; and from an examination of the petition it appears that petitioner is seeking to review the action of the trial court by which he was convicted on the ground of the insufficiency of the evidence. It appears also that petitioner has been denied relief on an application made to the courts of Maryland (Edmondson v. Brady, Warden, 52 A.2d 96), and that the Supreme Court of the United States has denied certiorari to review this decision. Edmondson v. Brady, Warden, 331 U.S. 792, 67 S.Ct. 1508. The appeal will be dismissed on the authority of Bernard v. Brady, Warden, 4 Cir., 164 F.2d 881.
Appeal dismissed.